DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed January 14, 2022, with respect to the rejection(s) of claim(s) 1-13 under Doyle and Fangrow (and in view of the amendments to the claims) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2003/0060804.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2003/0060804 to Vaillancourt (Vaillancourt).
Regarding claim 1, Vaillancourt teaches a connector assembly (see fig. 3, 5) for connecting medical lines to each other, comprising: a male first connector (10; 0026) having an insertion shaft (14; 0027), and a female second connector (19; 0032) having an insertion opening (opening of element 24), wherein, for connecting the male first connector and the female second connector to each other (0035), the insertion shaft (14) of the male first connector is insertable along an insertion direction into the insertion opening of the female second connector (0035, 0036) and, for releasing the male first connector and the female second connector from each other (0041-0042), the insertion shaft of the male first connector is removable from the insertion opening of the female second connector (0036-0037, 0041-0042), wherein the male first connector comprises an elastic member (12; 0029) arranged on the insertion shaft (0028), the elastic member comprising an abutment portion (12’; 0029) formed to abut a surface of the insertion shaft, and being displaceable along the insertion direction relative to the surface of the insertion shaft upon releasing the male first connector and the female second connector from each other (0041) such that the abutment portion of elastic member of the male first connector slides along the surface of the insertion shaft (fig. 5; 0042), wherein the abutment portion comprises a surface which is substantially flush with a tip of the insertion shaft when the male first connector is released from the female second connector (0042).  
Regarding claim 2, Vaillancourt teaches wherein the insertion shaft has a cylindrical shape (see fig. 1, 0026).  
Regarding claim 3, where Vaillancourt teaches wherein the elastic member is elastically deformable along the insertion direction (see fig. 5; 0036).  
Regarding claim 4, where Vaillancourt teaches wherein the abutment portion has a ring shape and extends circumferentially about the insertion shaft (see fig. 5, when the abutment portion is in a retracted position it extends circumferentially around the insertion shaft in a ring shape).  
Regarding claim 5, where Vaillancourt teaches wherein the male first connector comprises a first body (11) circumferentially extending about the insertion shaft such that an inner space is formed radially in between the first body and the insertion shaft, the elastic member being received in the inner space (0027, 0031).  
Regarding claim 7, where Vaillancourt teaches wherein the elastic member comprises an elastic portion elastically supporting the abutment portion on a bottom of the inner space (41; 0029).  
Regarding claim 8, where Vaillancourt teaches wherein the first body comprises a first screw thread (0031) for connecting the male first connector and the female second connector to each other (0031).
Regarding claim 10, where Vaillancourt teaches wherein the abutment portion comprises a split septum (13) covering a tip of the insertion shaft when the male first connector is released from the female second connector (0036, 0042).  
Regarding claim 11, where Vaillancourt teaches wherein the female second connector comprises a second body (24) in which the insertion opening is formed (0031).  
Regarding claim 12, where Vaillancourt teaches wherein the second body comprises a second screw thread (21) for connecting the male first connector and the female second connector to each other (0031).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Doyle. 
Regarding claim 13, where Vaillancourt teaches the claim limitations of claim 1, but fails to explicitly teach wherein the elastic member is integrally formed from a plastics material.  
Doyle teaches the elastic member is integrally formed from a plastics material (0040).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have included the material of Doyle with the device of Vaillancourt in order to allow the elastic member to easily deform to retract and return to its original shape after use. 
Regarding claim 14, where Vaillancourt teaches the claim limitations of claim 1, where Vaillancourt teaches connectors for tubing lines (0005), but fails to explicitly teach wherein the male first connector comprises a first connection shaft axially aligned with the insertion shaft for receiving a first connection line.  
Doyle teaches the first connector comprises a first connection shaft axially aligned with the insertion shaft for receiving a first connection line (see ex. fig.2). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have included the connection shaft aligned with the insertion shaft for receiving a first connection line in order to allow easy flow of fluids between the tubing lines.

    PNG
    media_image1.png
    337
    640
    media_image1.png
    Greyscale


Regarding claim 15, where Vaillancourt teaches the claim limitations of claim 1, where Vaillancourt teaches connectors for tubing lines (0005), but fails to explicitly teach wherein the female second connector comprises a second connection shaft axially aligned with the insertion opening for receiving a second connection line.
Doyle teaches wherein the second connector comprises a second connection shaft axially aligned with the insertion opening for receiving a second connection line (see ex. fig. 2). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have included the connection shaft aligned with the insertion shaft for receiving a first connection line in order to allow easy flow of fluids between the tubing lines.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783